Exhibit 10.2

 

PURCHASE AND SALE AGREEMENT

(Langtry Override)

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into this
24th day of November, 2009, by and between Cubic Energy, Inc., a Texas
corporation (“Cubic”), and Langtry Mineral & Development, LLC, a Texas limited
liability company (“Langtry”), upon and subject to the following terms and
conditions:

 


1.                                      DEFINED TERMS.  FOR PURPOSES OF THIS
ASSIGNMENT, THE TERMS DEFINED IN THIS PARAGRAPH SHALL HAVE THE MEANINGS HEREIN
ASSIGNED TO THEM AND CAPITALIZED TERMS DEFINED IN THE OPENING PARAGRAPH OF THIS
ASSIGNMENT AND SUBSEQUENT PARAGRAPHS BY INCLUSION IN QUOTATION MARKS AND
PARENTHESES SHALL HAVE THE MEANINGS SO ASSIGNED TO THEM:


 

“Closing” has the meaning assigned to that term in Paragraph 4 of this
Agreement.

 

“Cubic Common Stock” means the common stock of Cubic Energy, Inc., a Texas
corporation, par value $0.05 per share.

 

“Cubic Preferred Stock” means the five year 8% convertible preferred stock of
Cubic Energy, Inc. convertible into Cubic Common Stock at a price of $1.20 per
share, which Cubic Preferred Stock is more particularly described in the
Subscription and Convertible Preferred Stock Purchase Agreement to be entered
into by and between Cubic and Langtry at Closing in the form attached hereto as
Exhibit D.

 

“Deep Rights” means all intervals, formations, strata and depths below the base
of the stratigraphic equivalent of the Cotton Valley sands, being defined as
10,055 (electric log measurements) in the Chesapeake Operating, Inc. - SRLT 29
No. 1 Well located in Section 29, Township 16 North, Range 15 West, Caddo
Parish, Louisiana.

 

“Cubic/Tauren PSA” means the Purchase and Sale Agreement by and between Cubic
Energy, Inc. and Tauren Exploration, Inc. dated November 24, 2009.

 

“Existing Burdens” means all royalties, overriding royalties, production
payments, net profits interests, and all similar non-expense bearing interests
burdening the Subject Leases, or production therefrom, which are evidenced by an
instrument or instruments filed of record in Caddo or DeSoto Parish on or prior
to the date of execution of this Agreement by Assignor.

 

“Net Revenue Interest” means the share of production of oil, gas or other
minerals produced from the Subject Leases, or lands pooled or unitized
therewith, that the owner of the Subject Leases is entitled to receive by virtue
of its ownership thereof after deducting Existing Burdens.

 

“Subject Leases” means those oil, gas and mineral leases set forth and described
in Exhibit A to this Agreement.

 

“Tauren” means Tauren Exploration, Inc., a Texas corporation.

 

1

--------------------------------------------------------------------------------


 

“Tauren/Langtry Overriding Royalty Conveyance” means that certain Assignment of
Overriding Royalty Interest from Tauren to Langtry dated effective August 1,
2009 pursuant to which Tauren conveyed to Langtry an overriding royalty interest
in and to all of Tauren’s interest in the Deep Rights in each of the Subject
Leases equal to the positive difference, if any, between the Net Revenue
Interest in such Subject Leases and a 78% Net Revenue Interest (out of 8/8ths),
proportionately reduced, as more particularly described and set out in said
Tauren/Langtry Overriding Royalty Conveyance.

 


2.                                      PURCHASE AND SALE.


 


(A)                                 SUBJECT OVERRIDE BEING SOLD.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, LANGTRY AGREES TO SELL AND CONVEY AND
CUBIC AGREES TO PURCHASE AND ACCEPT THE SUBJECT OVERRIDE (AS HEREINAFTER
DEFINED) FOR THE PURCHASE PRICE AS SET OUT IN PARAGRAPH 3 HEREOF.  THE TERM
“SUBJECT OVERRIDE” MEANS THE OVERRIDING ROYALTY INTEREST LANGTRY HAS PREVIOUSLY
ACQUIRED FROM TAUREN UNDER THE TERMS OF THE TAUREN/LANGTRY OVERRIDING ROYALTY
CONVEYANCE.


 


(B)                                 CUBIC STOCK BEING SOLD.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, CUBIC AGREES TO ISSUE AND SELL TO
LANGTRY $20,700,000 IN CUBIC EQUITY AS FOLLOWS:


 


(I)                                     CUBIC AGREES TO ISSUE AND SELL TO
LANGTRY 10,350,000 SHARES OF CUBIC COMMON STOCK AT A PURCHASE PRICE EQUAL TO
$1.00 PER SHARE.  SUCH CUBIC COMMON STOCK WILL BE ISSUED AND SOLD TO LANGTRY
PURSUANT TO THE TERMS OF THE SUBSCRIPTION AND COMMON STOCK PURCHASE AGREEMENT
ATTACHED HERETO AS EXHIBIT C.


 


(II)                                  CUBIC AGREES TO ISSUE AND SELL TO LANGTRY
103,500 SHARES OF CUBIC PREFERRED STOCK AT A PURCHASE PRICE EQUAL TO $100.00 PER
SHARE.  SUCH CUBIC PREFERRED STOCK WILL BE ISSUED AND SOLD TO LANGTRY PURSUANT
TO THE TERMS OF THE SUBSCRIPTION AND CONVERTIBLE PREFERRED STOCK PURCHASE
AGREEMENT ATTACHED HERETO AS EXHIBIT D.


 


3.                                      PURCHASE PRICE.


 


(A)                                 PURCHASE PRICE FOR THE SUBJECT OVERRIDE. 
THE PURCHASE PRICE FOR THE SUBJECT OVERRIDE SHALL BE PAYABLE BY CUBIC TO LANGTRY
BY CUBIC ISSUING TO LANGTRY 10,350,000 SHARES OF CUBIC COMMON STOCK AND 103,500
SHARES OF CUBIC PREFERRED STOCK PURSUANT TO THE TERMS OF THE SUBSCRIPTION
AGREEMENTS ATTACHED HERETO AS EXHIBITS “C” AND “D”.


 


(B)                                 PURCHASE PRICE FOR THE CUBIC STOCK.  THE
PURCHASE PRICE FOR THE CUBIC COMMON STOCK AND THE CUBIC PREFERRED STOCK SHALL BE
PAYABLE BY LANGTRY TO CUBIC BY LANGTRY ASSIGNING AND CONVEYING THE SUBJECT
OVERRIDE TO CUBIC PURSUANT TO THE FORM OF ASSIGNMENT OF OVERRIDING ROYALTY
INTEREST ATTACHED HERETO AS EXHIBIT “B”.


 


4.                                      EFFECTIVE DATE AND CLOSING.  THE
CONVEYANCE OF THE SUBJECT OVERRIDE TO CUBIC SHALL BE EFFECTIVE AS OF OCTOBER 1,
2009 AT 7:00 A.M. WHERE THE SUBJECT LEASES ARE LOCATED (THE “EFFECTIVE DATE”),
BUT TITLES THEREOF SHALL BE DELIVERED AT THE CLOSING WHICH SHALL TAKE PLACE AT
THE TIME AND PLACE SET OUT IN SECTION 8(A) HEREOF (THE “CLOSING” OR “CLOSING
TIME”).


 


5.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF CUBIC.  CUBIC REPRESENTS AND WARRANTS TO LANGTRY AS OF THE DATE
HEREOF AND WILL REPRESENT AND WARRANT TO LANGTRY AT THE CLOSING AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 


(A)                                 AUTHORITY.  CUBIC IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF TEXAS, AND IS DULY
QUALIFIED AND IN GOOD STANDING TO CARRY ON ITS BUSINESS IN THE STATE OF
LOUISIANA AND HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO, DELIVER AND
PERFORM THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(B)                                 VALID AGREEMENT.  THIS AGREEMENT CONSTITUTES
THE LEGAL, VALID AND BINDING AGREEMENT OF CUBIC, AND AT CLOSING, ALL INSTRUMENTS
REQUIRED HEREUNDER TO BE EXECUTED AND DELIVERED BY CUBIC SHALL CONSTITUTE LEGAL,
VALID AND BINDING OBLIGATIONS OF CUBIC, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS FROM TIME TO TIME IN
EFFECT, AS WELL AS GENERAL PRINCIPLES OF EQUITY.


 


(C)                                  BROKERS.  CUBIC HAS INCURRED NO OBLIGATION
OR LIABILITY, CONTINGENT OR OTHERWISE, FOR BROKERS OR FINDERS FEES WITH RESPECT
TO THIS TRANSACTION FOR WHICH LANGTRY SHALL HAVE ANY OBLIGATION OR LIABILITY.


 


(D)                                 OBLIGATION TO CLOSE.  CUBIC COVENANTS TO USE
ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE OR CAUSE TO BE TAKEN ALL ACTIONS
REASONABLY NECESSARY OR ADVISABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND TO INSURE THAT AS OF THE CLOSING TIME, IT WILL NOT BE UNDER
ANY MATERIAL CORPORATE, LEGAL, GOVERNMENTAL OR CONTRACTUAL RESTRICTION THAT
WOULD PROHIBIT OR DELAY THE TIMELY CONSUMMATION OF SUCH TRANSACTION.


 


6.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF LANGTRY.  LANGTRY REPRESENTS AND WARRANTS TO CUBIC AS OF THE DATE
HEREOF AND WILL REPRESENT AND WARRANT TO CUBIC AT THE CLOSING AS FOLLOWS:


 


(A)                                 AUTHORITY.  LANGTRY IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF TEXAS AND
HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO, DELIVER AND PERFORM THIS
AGREEMENT AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 VALID AGREEMENT.  THIS AGREEMENT CONSTITUTES
THE LEGAL, VALID AND BINDING AGREEMENT OF LANGTRY, AND AT CLOSING, ALL
INSTRUMENTS REQUIRED HEREUNDER TO BE EXECUTED AND DELIVERED BY LANGTRY SHALL
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF LANGTRY, SUBJECT TO THE
EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS
FROM TIME TO TIME IN EFFECT, AS WELL AS GENERAL PRINCIPLES OF EQUITY.


 


(C)                                  BROKERS.  LANGTRY HAS INCURRED NO
OBLIGATION OR LIABILITY, CONTINGENT OR OTHERWISE, FOR BROKERS OR FINDERS FEES
WITH RESPECT TO THIS TRANSACTION FOR WHICH CUBIC SHALL HAVE ANY OBLIGATION OR
LIABILITY.


 


(D)                                 NO ENCUMBRANCES.  LANGTRY HAS NOT PREVIOUSLY
ENCUMBERED, ASSIGNED OR CONVEYED THE SUBJECT OVERRIDE OR ANY INTEREST THEREIN.


 


(E)                                  OBLIGATION TO CLOSE.  LANGTRY COVENANTS TO
USE ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE OR CAUSE TO BE TAKEN ALL ACTIONS
REASONABLY NECESSARY OR ADVISABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND TO INSURE THAT AS OF THE CLOSING TIME, IT WILL NOT BE UNDER
ANY MATERIAL CORPORATE, LEGAL, GOVERNMENTAL OR CONTRACTUAL RESTRICTION THAT
WOULD PROHIBIT OR DELAY THE TIMELY CONSUMMATION OF SUCH TRANSACTION.

 

3

--------------------------------------------------------------------------------


 


7.                                      CONDITIONS TO CLOSING.


 


(A)                                 CUBIC’S CONDITIONS TO CLOSING.  THE
OBLIGATIONS OF CUBIC UNDER THIS AGREEMENT ARE SUBJECT TO EACH OF THE FOLLOWING
CONDITIONS BEING MET:


 


(I)                                     REPRESENTATIONS TRUE AND CORRECT.  EACH
AND EVERY REPRESENTATION AND WARRANTY OF LANGTRY UNDER THIS AGREEMENT SHALL BE
TRUE AND ACCURATE IN ALL MATERIAL RESPECTS (EXCEPT THAT THOSE REPRESENTATIONS
AND WARRANTIES OF LANGTRY THAT ARE QUALIFIED BY MATERIALITY SHALL BE TRUE AND
CORRECT IN ALL RESPECTS) AS OF THE DATE WHEN MADE AND SHALL BE DEEMED TO HAVE
BEEN MADE AGAIN AT AND AS OF THE TIME OF CLOSING AND SHALL AT AND AS OF SUCH
TIME OF CLOSING BE TRUE AND ACCURATE IN ALL MATERIAL RESPECTS, EXCEPT AS TO
CHANGES SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT OR CONSENTED TO BY CUBIC.


 


(II)                                  CONTEMPORANEOUS CLOSING UNDER CUBIC/TAUREN
PSA.  THE CONTEMPORANEOUS CLOSING UNDER THE CUBIC/TAUREN PSA SHALL HAVE
OCCURRED.


 


(III)                               LEGAL PROCESS.  NO ORDER, DECREE, RULING OR
OTHER LEGAL PROCESS SHALL HAVE BEEN ENTERED BY ANY COURT OR GOVERNMENTAL AGENCY
HAVING JURISDICTION OVER THE PARTIES OR THE SUBJECT MATTER OF THIS AGREEMENT
THAT SEEKS TO ENJOIN OR PROHIBIT THIS TRANSACTION AND THAT REMAINS IN EFFECT AT
THE TIME OF CLOSING.


 


(B)                                 LANGTRY’S CONDITIONS TO CLOSING.  THE
OBLIGATIONS OF LANGTRY UNDER THIS AGREEMENT ARE SUBJECT TO EACH OF THE FOLLOWING
CONDITIONS BEING MET:


 


(I)                                     REPRESENTATIONS TRUE AND CORRECT.  EACH
AND EVERY REPRESENTATION AND WARRANTY OF CUBIC UNDER THIS AGREEMENT SHALL BE
TRUE AND ACCURATE IN ALL MATERIAL RESPECTS (EXCEPT THAT THOSE REPRESENTATIONS
AND WARRANTIES OF CUBIC THAT ARE QUALIFIED BY MATERIALITY SHALL BE TRUE AND
CORRECT IN ALL RESPECTS) AS OF THE DATE WHEN MADE AND SHALL BE DEEMED TO HAVE
BEEN MADE AGAIN AT AND AS OF THE TIME OF CLOSING AND SHALL AT AND AS OF SUCH
TIME OF CLOSING BE TRUE AND ACCURATE IN ALL MATERIAL RESPECTS, EXCEPT AS TO
CHANGES SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT OR CONSENTED TO BY LANGTRY.


 


(II)                                  CONTEMPORANEOUS CLOSING UNDER CUBIC/TAUREN
PSA.  THE CONTEMPORANEOUS CLOSING UNDER THE CUBIC/TAUREN PSA SHALL HAVE
OCCURRED.


 


(III)                               LEGAL PROCESS.  NO ORDER, DECREE, RULING OR
OTHER LEGAL PROCESS SHALL HAVE BEEN ENTERED BY ANY COURT OR GOVERNMENTAL AGENCY
HAVING JURISDICTION OVER THE PARTIES OR THE SUBJECT MATTER OF THIS AGREEMENT
THAT SEEKS TO ENJOIN OR PROHIBIT THIS TRANSACTION AND THAT REMAINS IN EFFECT AT
THE TIME OF CLOSING.


 


(C)                                  NEGATIVE COVENANTS.  UNTIL CLOSING, LANGTRY
SHALL NOT DO ANY OF THE FOLLOWING WITH REGARD TO THE SUBJECT OVERRIDE WITHOUT
CUBIC’S CONSENT:


 


(I)                                     RELEASE ALL OR ANY PORTION OF THE
SUBJECT OVERRIDE.


 


(II)                                  CREATE ANY LIEN, SECURITY INTEREST OR
OTHER ENCUMBRANCE ON THE SUBJECT OVERRIDE.


 


(III)                               DISPOSE OF THE SUBJECT OVERRIDE OR ANY PART
THEREOF.

 

4

--------------------------------------------------------------------------------


 


8.                                      CLOSING.


 


(A)                                 TIME AND PLACE.  THE CLOSING SHALL BE HELD
AT THE OFFICES OF SONNENSCHEIN NATH & ROSENTHAL LLP, 2000 MCKINNEY AVE.,
SUITE 1900, DALLAS, TEXAS 75201, AT 1:30 P.M. CST, NOVEMBER 24, 2009 OR AT SUCH
OTHER TIME AND PLACE AS THE PARTIES SHALL MUTUALLY AGREE.


 


(B)                                 CUBIC’S DELIVERIES.  AT THE CLOSING, CUBIC
SHALL DELIVER THE FOLLOWING:


 


(I)                                     CUBIC SHALL DELIVER A DULY SIGNED
SUBSCRIPTION AND COMMON STOCK PURCHASE AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT “C”; AND


 


(II)                                  CUBIC SHALL DELIVER A DULY SIGNED
SUBSCRIPTION AND CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT IN THE FORM
ATTACHED HERETO AS EXHIBIT “D”.


 


(C)                                  LANGTRY’S DELIVERIES.  AT THE CLOSING,
LANGTRY SHALL DELIVER THE FOLLOWING:


 


(I)                                     LANGTRY SHALL DELIVER OR CAUSE TO BE
DELIVERED A DULY SIGNED AND ACKNOWLEDGED ASSIGNMENT OF OVERRIDING ROYALTY
INTEREST IN THE FORM ATTACHED HERETO AS EXHIBIT “B”;


 


(II)                                  LANGTRY SHALL DELIVER A DULY SIGNED
SUBSCRIPTION AND COMMON STOCK PURCHASE AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT “C”; AND


 


(III)                               LANGTRY SHALL DELIVER A DULY SIGNED
SUBSCRIPTION AND CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT IN THE FORM
ATTACHED HERETO AS EXHIBIT D.


 


9.                                      MISCELLANEOUS.


 


(A)                                 FURTHER ASSURANCES.  THE PARTIES AGREE TO
EXECUTE ANY DOCUMENTS, WHETHER BEFORE OR AFTER THE CLOSING, AS MAY BE REASONABLY
REQUESTED, TO AID THE OTHER PARTY IN FULFILLING THE PURPOSE OF THIS AGREEMENT.


 


(B)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE EXHIBITS ATTACHED HERETO AND THE OVERRIDE ASSIGNMENT AND OTHER
DOCUMENTS TO BE DELIVERED PURSUANT TO THE TERMS HEREOF, SHALL CONSTITUTE THE
COMPLETE AGREEMENT BETWEEN THE PARTIES HERETO AND SHALL SUPERSEDE ALL PRIOR
AGREEMENTS, WHETHER WRITTEN OR ORAL, AND ANY REPRESENTATIONS OR CONVERSATIONS
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


(C)                                  NOTICES.  ALL COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS AGREEMENT SHALL BE IN WRITING AND MAY BE SENT BY
FACSIMILE.  SUCH COMMUNICATION SHALL BE DEEMED MADE WHEN ACTUALLY RECEIVED, OR
IF MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED AS SET
FORTH BELOW, SHALL BE DEEMED MADE THREE DAYS AFTER SUCH MAILING.  FAXES WILL BE
DEEMED TO BE RECEIVED AT THE TIME AND DAY REFLECTED IN THE FAX CONFIRMATION
SHEET.  EITHER PARTY MAY, BY WRITTEN NOTICE TO THE OTHER, CHANGE THE ADDRESS FOR
MAILING SUCH NOTICES.

 

5

--------------------------------------------------------------------------------


 

Notices to Cubic:

Cubic Energy, Inc.

 

9870 Plano Road

 

Dallas, Texas 75232

 

Attn: Jon Ross

 

Telephone: 972-681-8047

 

Facsimile: 972-681-9687

 

 

Notices to Langtry:

Langtry Mineral & Development, LLC

 

9870 Plano Road

 

Dallas, Texas 75232

 

Attn: Calvin A. Wallen, III

 

Telephone: 972-681-8047

 

Facsimile: 972-681-9687

 

 

With a copy to:

Barry F. Cannaday

 

Sonnenschein Nath & Rosenthal LLP

 

2000 McKinney Ave., Suite 1900

 

Dallas, Texas 75201

 

Telephone: 214-259-1855

 

Facsimile: 214-259-0910

 


(D)                                 BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO, AND THEIR
SUCCESSORS AND ASSIGNS.  NO ASSIGNMENT OF THIS AGREEMENT BY EITHER PARTY SHALL
BE MADE WITHOUT THE PRIOR, WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT IN
THE CASE OF CUBIC SHALL NOT BE UNREASONABLY WITHHELD.


 


(E)                                  LAW APPLICABLE; JURISDICTION AND VENUE. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS, WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES.  ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST THE PARTIES ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN DALLAS COUNTY, TEXAS. BY EXECUTING
AND DELIVERING THIS AGREEMENT, THE PARTIES IRREVOCABLY (I) ACCEPT GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF THESE COURTS; (II) WAIVE
ANY OBJECTIONS WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM; (III) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH PARTY AT THEIR RESPECTIVE ADDRESSES PROVIDED IN
ACCORDANCE WITH SECTION 9(C); AND (IV) AGREE THAT SERVICE AS PROVIDED IN
CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND

 

6

--------------------------------------------------------------------------------


 


OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.


 


(F)                                   HEADINGS.  THE HEADINGS OF THE ARTICLES
AND SECTIONS OF THIS AGREEMENT ARE FOR GUIDANCE AND CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT.


 


(G)                                  TIMING.  TIME IS OF THE ESSENCE IN THIS
AGREEMENT.


 


(H)                                 EXPENSES.  ALL FEES, COSTS AND EXPENSES
INCURRED BY THE PARTIES IN NEGOTIATING THIS AGREEMENT AND IN CONSUMMATING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE PAID BY THE PARTY THAT
INCURRED SUCH FEES, COSTS AND EXPENSES.


 


(I)                                     AMENDMENT AND WAIVER.  THIS AGREEMENT
MAY BE ALTERED, AMENDED OR WAIVED ONLY BY A WRITTEN AGREEMENT EXECUTED BY CUBIC
AND LANGTRY.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED AS
A CONTINUING WAIVER OF THE PROVISION.


 


(J)                                    ANNOUNCEMENTS.  EXCEPT AS CUBIC
REASONABLY BELIEVES TO BE REQUIRED BY APPLICABLE LAW, NO PARTY SHALL PUBLICLY
ANNOUNCE OR OTHERWISE PUBLICIZE THE EXISTENCE OF THIS AGREEMENT, ITS TERMS AND
CONDITIONS OR THE TRANSACTIONS CONTEMPLATED HEREBY WITHOUT FIRST PROVIDING THE
OTHER PARTY THE OPPORTUNITY TO REVIEW THE PROPOSED ANNOUNCEMENT AND OBTAINING
THE OTHER PARTY’S PRIOR, WRITTEN CONSENT TO SUCH PROPOSED ANNOUNCEMENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


(K)                                 PARTIES IN INTEREST.  THIS AGREEMENT IS
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES AND, EXCEPT WHERE
PROHIBITED, THEIR SUCCESSORS, REPRESENTATIVES OR ASSIGNS.


 


(L)                                     THIRD-PARTY BENEFICIARIES.  UNLESS
EXPRESSLY STATED TO THE CONTRARY, NO THIRD PARTY IS INTENDED TO HAVE ANY RIGHTS,
BENEFITS OR REMEDIES UNDER THIS AGREEMENT.


 


(M)                             SEVERANCE.  IF ANY PROVISION OF THIS AGREEMENT
IS FOUND TO BE ILLEGAL OR UNENFORCEABLE, THE OTHER TERMS OF THIS AGREEMENT SHALL
REMAIN IN EFFECT AND THIS AGREEMENT SHALL BE CONSTRUED AS IF THE ILLEGAL OR
UNENFORCEABLE PROVISION HAD NOT BEEN INCLUDED.


 


(N)                                 NO SPECIAL DAMAGES.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, NEITHER PARTY SHALL HAVE ANY OBLIGATIONS WITH
RESPECT TO THIS AGREEMENT, OR OTHERWISE IN CONNECTION HEREWITH, FOR ANY SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES.


 


(O)                                 COUNTERPART EXECUTION.  THIS AGREEMENT MAY
BE EXECUTED IN COUNTERPARTS, ALL OF WHICH ARE IDENTICAL AND ALL OF WHICH
CONSTITUTE ONE AND THE SAME INSTRUMENT.  IT SHALL NOT BE NECESSARY FOR CUBIC AND
LANGTRY TO SIGN THE SAME COUNTERPART. THIS AGREEMENT MAY BE EXECUTED WITH
SIGNATURE PAGES EXCHANGED VIA FACSIMILE OR ELECTRONIC TRANSMISSION, WHICH SHALL
BE AS EFFECTIVE AS ORIGINALS.

 

7

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF THE UNDERSIGNED PARTIES HAVE EXECUTED THIS AGREEMENT AS OF
THE DATE HEREINABOVE FIRST WRITTEN.


 

 

CUBIC ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Jon Ross

 

 

Jon Ross

 

 

Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

LANGTRY MINERAL & DEVELOPMENT, LLC

 

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Calvin A. Wallen, III,

 

 

President

 

S-2

--------------------------------------------------------------------------------